Citation Nr: 1746574	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-31 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the previously denied and final claim of service connection for a spine disability, to include scoliosis.  

2. Entitlement to service connection for a spine disability, presently diagnosed as degenerative joint disease of the lumbar spine with scoliosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In his VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran requested a hearing to be held before a Veterans Law Judge via live videoconference.  That hearing was scheduled from January 21, 2015, and the Veteran notified of the date and time of that hearing.  The Veteran failed to appear for his hearing as scheduled, and thus the Board finds his request to be withdrawn.  

The issue of entitlement to a spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's initial claim of service connection for scoliosis was denied in a September 1978 rating decision.  The Veteran did not appeal that decision and it subsequently became final.

2. New and material evidence has been submitted sufficient to reopen the previously denied and final claim of service connection for scoliosis.


CONCLUSION OF LAW

New and material evidence having been submitted, the claim of service connection for scoliosis is reopened.  38 U.S.C.A. §§ 5107, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.104, 3.156, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  To the limited extent that this decision reopens the previously denied and final claim of service connection for scoliosis, any failure on the part of VA in meeting the duty to notify and assist would constitute harmless error.  

New and Material Evidence

In the instant matter, the Veteran seeks to reopen a claim of service connection for a spine disability, to include scoliosis.  

If a claim was previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.    

Under 38 C.F.R. § 3.104(a), a decision of the rating agency shall be final and binding . . . as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104.  A determination on a claim by the Agency of Original Jurisdiction (AOJ), of which the claimant is properly notified, is final if an appeal is not timely perfected.  38 C.F.R. § 20.1103 (2016).   A rating decision becomes final one year after its issuance, unless a Notice of Disagreement is filed.  38 C.F.R. § 20.302(a) (2016).  If a Notice of Disagreement is filed, and a statement of the case is subsequently issued, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of the mailing of the underlying rating decision, which ever period ends later.  38 C.F.R. § 20.302(b).

In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2016).  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).  

After reviewing the record, the Board finds that new and material evidence has been submitted to reopen the claim.  

The Veteran was denied service connection for scoliosis in a September 1978 rating decision.  That claim was denied because scoliosis clearly was noted as a preexisting condition upon entrance, and the record did not support any aggravation by service.  He did not file a Notice of Disagreement with that decision, and it subsequently became final.  

The Veteran filed a new claim for a "spinal disc condition and lower back pain" in March 2003.  It appears from the record that that claim was not adjudicated by VA until the Veteran again requested service connection in June 2009, this time claiming a "back condition."

In support of that claim, the Veteran submitted a letter from a private physician in December 2009, which stated that it was reasonable that his scoliosis, which preexisted service was likely aggravated by service, and thus likely that his present back trouble stems from his active service.  The private physician stated that he likely required a VA examination and review.  VA also provided the Veteran with an examination in July 2010, which also addressed any possible nexus to service.  

Because this evidence was not of record at the time of the prior denial, it is "new."  Because it directly addresses a possible nexus to service or aggravation thereby, it is "material."  At the very least, the Board is satisfied that it further triggers the duty to assist, as discussed in the below remand, and therefore is sufficient to reopen the previously denied and final claim.  


ORDER

The claim of service connection for a back disability, to include scoliosis, is reopened; to this limited extent, the appeal is granted.


REMAND

Once VA undertakes to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As discussed above, the Veteran was afforded a VA examination in July 2010.  The Board finds this examination and resulting report to be inadequate for several reasons.  

First, the examiner diagnosed degenerative disc disease of the lumbar spine with scoliosis, however, it appears from the report that imaging was only conducted on the lumbar and sacral spine, and scoliosis was included in that diagnosis based on medical history.  Only one opinion addressing the entire spine was rendered.  However, a January 1993 VA examination report, which is contained in the claim file, diagnosed two separate and distinct disabilities: a lumbar sprain and thoracic scoliosis.  To the extent that the Veteran's claim of back pain may be the result of more than one distinct disability, namely, scoliosis which clearly preexisted service, and any other lumbar spine disability such as degenerative joint disease, those separate disabilities have not been fully evaluated as of this time.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a disability claim includes any disability which may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record).    

Additionally, the opinions rendered lacked sufficient detail for the Board to rely upon in rendering a decision.  For example, the examiner stated that the Veteran presented to the VA clinic only in 2009 for his back, even though he was seen routinely at other clinics of the VA system, but that statement fails to consider the January 1993 VA examination report documenting back pain.  Neither does it address his 2003 request to reopen the claim due to back pain.  Further, to the extent that the addendum opinion, also dated in July 2010,  states that the Veteran's current spine condition cannot be related to a "back problem" that occurred 30+ years ago, that statement does not specify what back problem is considered, whether it be his complaints of increasing back pain during service, or the documented fall which occurred in between March and April 1978, as shown in his service treatment records.  

In short, a new VA examination is necessary which addresses all possible diagnoses and methods of service connection for a spine disability.  

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.  

2. Schedule the Veteran for a new VA examination in connection with his claim.  The complete claims file should be made available to the examiner selected to conduct the examination.  

The examiner should conduct a thorough examination of the Veteran's complete spine, and state whether the Veteran has a diagnosed disability, to include degenerative joint disease of the lumbar spine, which is distinct and separate from his thoracic scoliosis which preexisted service.  Thereafter, the examiner is requested to provide the following opinions:

Was the Veteran's scoliosis, which clearly and unmistakably preexisted service, aggravated beyond its natural progression by active service, to include any heavy lifting during service, or in the alternative the March/April 1978 fall which is documented in his service treatment records?  In reaching this opinion, the examiner is reminded that the Veteran is competent to provide testimony as to observable symptomatology (or lack thereof) such as pain, prior to, during and after service.

For any other diagnosed disability other than scoliosis, the examiner should state whether it is at least as likely as not that the condition had onset during active service, or is otherwise etiologically related to any incident of active service, to include any heavy lifting during service, or in the alternative the March/April 1978 fall which is documented in his service treatment records.  

For each opinion given, the examiner should provide a rationale.  Citation to evidence in the record, known medical principles, or medical treatise evidence would be of assistance to the Board in adjudicating this claim.  

3. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


